IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT
                                   ______________________

                                         No. 01-41500
                                   _______________________

ODEN METRO TURFING INC., ET AL.
                                                                                         Plaintiffs,
CONTINENTAL CASUALTY COMPANY
                                                                                Plaintiff-Appellee,

                                                                                           versus

PLAQUEMINE CONTRACTING COMPANY INC., ET AL.
                                                                                       Defendants,
PLAQUEMINE CONTRACTING COMPANY INC.
                                                                             Defendant-Appellant.

                        ________________________________________

                          Appeal from the United States District Court
                               for the Eastern District of Texas
                                         (00-CV-264)
                        ________________________________________
                                        March 20, 2003


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM*:

       Appellant Plaquemine Contracting Company Inc. (“Plaquemine”) appeals the grant of

summary judgment in favor of Appellee Continental Casualty Company (“Continental”) on

Plaquemine’s Counterclaim for Tortious Interference and Continental’s claims under the Texas




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Construction Trust Fund Act, TEX. PROP. CODE § 162.001. For the reasons essentially stated by

the district court, the judgment of the district court is AFFIRMED.